       Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF
COLOR REPRODUCTIVE
JUSTICE COLLECTIVE, on behalf
of itself and its members,

FEMINIST WOMEN’S HEALTH
CENTER, PLANNED
PARENTHOOD SOUTHEAST,
INC., ATLANTA
COMPREHENSIVE
WELLNESS CLINIC, ATLANTA
WOMEN’S MEDICAL CENTER,
FEMHEALTH USA d/b/a
CARAFEM, COLUMBUS
WOMEN’S HEALTH
ORGANIZATION, P.C., SUMMIT
MEDICAL ASSOCIATES, P.C., on
behalf of themselves, their
physicians and other staff, and their
patients;

CARRIE CWIAK, M.D., M.P.H.,
LISA HADDAD, M.D., M.S.,
M.P.H., and
EVA LATHROP, M.D., M.P.H., on
behalf of themselves and their
patients,

             Plaintiffs,
                                        No. 1:19-cv-02973-SCJ
v.

BRIAN KEMP, Governor of the
State of Georgia, in his official
       Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 2 of 7




capacity;

CHRISTOPHER M. CARR, Georgia
Attorney General, in his official
capacity;

KATHLEEN TOOMEY, Georgia
Commissioner for Department of
Public Health, in her official
capacity;

JOHN S. ANTALIS, M.D.,
GRETCHEN COLLINS, M.D.,
DEBI DALTON, M.D., E. DANIEL
DeLOACH, M.D., CHARMAINE
FAUCHER, PA-C, MICHAEL
FOWLER, SR., C.F.S.P.,
ALEXANDER S. GROSS, M.D.,
THOMAS HARDIN, JR., M.D.,
ROB LAW, C.F.A., MATTHEW W.
NORMAN, M.D., DAVID W.
RETTERBUSH, M.D., ANDREW
REISMAN, M.D., JOE SAM
ROBINSON, M.D., BARBY J.
SIMMONS, D.O., and RICHARD L.
WEIL, M.D., Members of the
Georgia
Composite Medical Board, in their
official capacities;

LaSHARN HUGHES, M.B.A.,
Executive Director of the Georgia
Composite Medical Board, in her
official capacity;

PAUL L. HOWARD, JR., District
Attorney for Fulton County, in his
official capacity;
                                     2
        Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 3 of 7




SHERRY BOSTON, District
Attorney for DeKalb County, in her
official capacity;

JULIA SLATER, District Attorney
for the Chattahoochee Judicial
Circuit, in her official capacity;

JOHN MELVIN, Acting District
Attorney for the Cobb Judicial
Circuit, in his official capacity;

DANNY PORTER, District Attorney
for the Gwinnett Judicial Circuit, in
his official capacity;

MEG HEAP, District Attorney for
the Eastern Judicial Circuit, in her
official capacity,

             Defendants.


    DISTRICT ATTORNEY PAUL L. HOWARD, JR.'S RESPONSE TO
           PLAINTIFFS' MOTION TO LIMIT DISCOVERY

      COMES NOW, the District Attorney for the Atlanta Judicial Circuit in his

official capacity, Paul L. Howard, Jr. ("District Attorney Howard"), and responds




                                        3
        Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 4 of 7




to Plaintiffs' Motion to Limit Discovery and for Expedited Consideration

(“Plaintiff’s Motion to Limit Discovery”),1 as follows:

                                       RESPONSE

       The Federal Rules of Civil Procedure are to be “construed, administered and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding.” F.R.C.P. Rule 1 (emphasis added).

As a lawyer and officer of the court, District Attorney Howard is especially

interested in avoiding unnecessary delay and discovery expense.

       The permissible scope of discovery is limited to discovery of those things

that are relevant to a viable claim or defense and proportional to the needs of the

case. F.R.C.P. Rule 26(b)(1). As noted in this Court’s Order on Preliminary

Injunction, long-standing and controlling precedent instructs that the State’s

interest in regulating abortion is not strong enough to prohibit abortions prior to

viability. (Dkt. 97, p. 33; citing Planned Parenthood of Se. Pa. v. Casey, 505 U.S.

833, 879 (1992)). Thus, any discovery seeking to develop or present evidence

relating to the State’s interest in banning pre-viability abortions is not relevant to a

claim or defense in this case or proportional to the needs of this Action.


1
 As the Court denied Plaintiff’s Request for expedited consideration of Plaintiff’s Motion to
Limit Discovery (Dkt. 105), District Attorney Howard focuses this Response on the relevance
and need for the discovery sought.
                                             4
        Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 5 of 7




      Plaintiff’s Motion to Limit Discovery seeks an Order precluding Defendants

from pursuit of discovery into “Georgia’s multiple unique state interest in

regulating abortion” in the context of a pre-viability ban on abortion. As such, the

discovery sought is necessarily irrelevant, disproportional to the needs of the case,

and places an unnecessary burden and expense on District Attorney Howard.

Accordingly, District Attorney Howard urges the Court grant Plaintiff’s Motion.

      Respectfully submitted this 12th day of November 2019.

                                             BAKER DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ PC

                                             /s/ Linda A. Klein
                                             Linda A. Klein
                                             Georgia Bar No. 425069
                                             lklein@bakerdonelson.com
                                             Joe D. Whitley
                                             Georgia Bar No. 756150
                                             jwhitley@bakerdonelson.com
                                             Steven G. Hall
                                             Georgia Bar No. 319308
                                             shall@bakerdonelson.com
                                             Sarah Carrier
                                             Georgia Bar No. 377848
                                             scarrier@bakerconelson.com
                                             3414 Peachtree Road, NE, Suite 1600
                                             Atlanta, Georgia 30326
                                             Telephone: 404.577-6000
                                             Facsimile: 404.221-6501
                                             Attorneys for Defendant Paul L.
                                             Howard, Jr., District Attorney for
                                             Fulton County, Georgia, in his official
                                             capacity
                                         5
       Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 6 of 7




                       RULE 7.1(D) CERTIFICATE

     The undersigned counsel certifies that this document has been prepared with

Times New Roman 14-point font in accordance with Local Rule 5.1.C.

     Dated: November 12, 2019

                                          /s/ Linda A. Klein
                                          Linda A. Klein
                                          Georgia Bar No. 425069
                                          lklein@bakerdonelson.com




                                      6
        Case 1:19-cv-02973-SCJ Document 108 Filed 11/12/19 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I certify that on the 19th day of August, the foregoing DISTRICT

ATTORNEY PAUL L. HOWARD, JR.'S RESPONSE TO PLAINTIFFS'

MOTION TO LIMIT DISCOVERY was electronically filed with the Clerk of

Court using the CM/ECF system, which will automatically send email notification

of such filing to the attorneys of record.

      Respectfully submitted this 12th day of November 2019.

                                                 BAKER DONELSON, BEARMAN,
                                                 CALDWELL & BERKOWITZ PC
                                                 /s/ Linda A. Klein
                                                 Linda A. Klein
                                                 Georgia Bar No. 425069
                                                 lklein@bakerdonelson.com
                                                 Joe D. Whitley
                                                 Georgia Bar No. 756150
                                                 jwhitley@bakerdonelson.com
                                                 Steven G. Hall
                                                 Georgia Bar No. 319308
                                                 shall@bakerdonelson.com
                                                 Sarah Carrier
                                                 Georgia Bar No. 377848
                                                 scarrier@bakerconelson.com
                                                 3414 Peachtree Road, NE
                                                 Suite 1600
                                                 Atlanta, Georgia 30326
                                                 Telephone: 404.577-6000
                                                 Facsimile: 404.221-6501
                                                 Attorneys for Defendant Paul L.
                                                 Howard, Jr., District Attorney for
                                                 Fulton County, Georgia, in his official
                                                 capacity
                                             7
